       Case 1:21-cv-00246-ELR Document 16 Filed 04/09/21 Page 1 of 15




             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION
__________________________________

ANDREW PERRONG, individually and
on behalf of a class of all persons and
entities similarly situated,

             Plaintiff,
                                              Case No. 21-cv-246
vs.

TCF ENERGY SOLUTIONS, LLC and                 CLASS ACTION COMPLAINT
PARK POWER, LLC

             Defendants.



             FIRST AMENDED CLASS ACTION COMPLAINT
      Plaintiff Andrew Perrong (hereinafter referred to as “Plaintiff”), individually

and on behalf of all others similarly situated, alleges on personal knowledge,

investigation of his counsel, and on information and belief, as follows:


                              Preliminary Statement

      1.     As the Supreme Court recently explained, “Americans passionately

disagree about many things. But they are largely united in their disdain for

robocalls. The Federal Government receives a staggering number of complaints

about robocalls—3.7 million complaints in 2019 alone. The States likewise field a

constant barrage of complaints. For nearly 30 years, the people’s representatives in
          Case 1:21-cv-00246-ELR Document 16 Filed 04/09/21 Page 2 of 15




Congress have been fighting back. As relevant here, the Telephone Consumer

Protection Act of 1991, known as the TCPA, generally prohibits robocalls to cell

phones and home phones.” Barr v. Am. Ass'n of Political Consultants, No. 19-631,

2020 U.S. LEXIS 3544, at *5 (July 6, 2020).

         2.   Plaintiff Andrew Perrong (“Plaintiff”) brings this action under the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal statute

enacted in response to widespread public outrage about the proliferation of

intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs., LLC,

132 S.

         3.   TCF Energy Solutions, LLC (“TCF Energy Solutions”) made

telemarketing calls to residential numbers listed on the National Do Not Call

Registry, like Mr. Perrong’s, which is prohibited by the TCPA.

         4.   TCF Energy Solutions did so as part of its relationship with Park

Power, LLC (“Park Power”), which required TCF Energy Solutions to originate

new customers for Park Power.

         5.   The Plaintiff never consented to receive the calls, which were placed

to him for telemarketing purposes. Because telemarketing campaigns generally

place calls to hundreds of thousands or even millions of potential customers en

masse, the Plaintiff brings this action on behalf of a proposed nationwide class of
        Case 1:21-cv-00246-ELR Document 16 Filed 04/09/21 Page 3 of 15




other persons who received illegal telemarketing calls from or on behalf of

Defendants.

       6.        A class action is the best means of obtaining redress for the

Defendants’ wide scale illegal telemarketing and is consistent both with the private

right of action afforded by the TCPA and the fairness and efficiency goals of Rule

23 of the Federal Rules of Civil Procedure.


                                          Parties

       7.        Plaintiff Andrew Perrong is a Pennsylvania resident, and a resident of

this District.

       8.        Defendant TCF Energy Solutions, LLC is a Georgia limited liability

company with its principal place of business at 2870 Peachtree Road, Suite 262,

Atlanta, GA, 30305.

       9.        Defendant Park Power, LLC is a Pennsylvania limited liability

company that transacted business in this state by hiring TCF to originate new

customers from this state by making outbound calls.

                                  Jurisdiction & Venue

       10.       The Court has subject-matter jurisdiction under 28 U.S.C. § 1331

because the Plaintiff’s claims arise under federal law.

       11.       This Court has jurisdiction over TCF Energy Solutions, as TCF

resides in this District. This Court has jurisdiction over Park Power because Park
        Case 1:21-cv-00246-ELR Document 16 Filed 04/09/21 Page 4 of 15




Power contracted with TCF and knew that TCF’s conduct originated from this

District.

       12.   Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in this District, as

the telemarketing calls to the Plaintiff came from this District.


                    The Telephone Consumer Protection Act

       13.   In 1991, Congress enacted the TCPA to regulate the explosive growth

of the telemarketing industry. In so doing, Congress recognized that

“[u]nrestricted telemarketing . . . can be an intrusive invasion of privacy [.]”

Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2(5) (1991)

(codified at 47 U.S.C. § 227).

The National Do Not Call Registry

       14.   The National Do Not Call Registry allows consumers to register their

telephone numbers and thereby indicate their desire not to receive telephone

solicitations at those numbers. See 47 C.F.R. § 64.1200(c)(2).

       15.   A listing on the Registry “must be honored indefinitely, or until the

registration is cancelled by the consumer or the telephone number is removed by

the database administrator.” Id.
        Case 1:21-cv-00246-ELR Document 16 Filed 04/09/21 Page 5 of 15




      16.    The TCPA and implementing regulations prohibit the initiation of

telephone solicitations to residential telephone subscribers to the Registry and

provides a private right of action against any entity that makes those calls, or “on

whose behalf” such calls are promoted. 47 U.S.C. § 227(c)(5); 47 C.F.R.

§ 64.1200(c)(2).

                                Factual Allegations

      17.    TCF Energy Solutions is a telemarketing company that markets its

services to electric generation suppliers, like Park Power, who attempt to sell their

residential electric services to residents of various states, including Pennsylvania.

      18.    To generate business for their clients, TCF Energy Solutions relies on

telemarketing.

      19.    Those calls violate the TCPA when they are made to residential

consumers on the National Do Not Call Registry.

The Calls to Mr. Perrong


      20.    Plaintiff Perrong is a “person” as defined by 47 U.S.C. § 153(39).

      21.    Plaintiff’s residential telephone number is (215) 947-XXXX.

      22.    Mr. Perrong listed that number on the National Do Not Call Registry

over one year prior to the calls received and has not removed it from the Registry

since that time.

      23.    The number is not associated with any business.
        Case 1:21-cv-00246-ELR Document 16 Filed 04/09/21 Page 6 of 15




      24.    TCF Energy Solutions placed telemarketing calls to Plaintiff’s number

multiple times on December 1, 2020.

      25.    The Plaintiff also received a call from TCF Energy Solutions on

December 2, 2020.

      26.    The calls came from the caller ID 215-449-8822.

      27.    That same Caller ID has been the subject of telephone complaints

about spam calls. E.g., 215-449-8822, PHONE SPAM REPORT (Dec. 3, 2020),

https://phonespam.report/for-215-449-8822.

      28.    TCF Energy Solutions was not identified through their Caller ID or at

the start of the telemarketing call. Instead, it identified itself as calling on behalf of

“Park Power”.

      29.    As a result of information obtained from Park Power, the Plaintiff was

able to identify TCF Energy Solutions as a vendor it had hired which it suspected

placed the telemarketing calls.

      30.    Plaintiff and the other call recipients were harmed by these calls. They

were temporarily deprived of legitimate use of their phones because their phone

lines were tied up during the telemarketing calls and their privacy was improperly

invaded. Plaintiff was charged for the calls. Moreover, these calls injured Plaintiff

and the other call recipients because they were frustrating, obnoxious, annoying,

were a nuisance and disturbed the solitude of Plaintiff and the class.
        Case 1:21-cv-00246-ELR Document 16 Filed 04/09/21 Page 7 of 15




                   Park Power’s Liability for TCF Energy’s Conduct

       31.       For more than twenty years, the FCC has explained that its “rules

generally establish that the party on whose behalf a solicitation is made bears

ultimate responsibility for any violations.” In re Rules & Regulations Implementing

the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order, 10 FCC Rcd

12391, 12397 (¶ 13) (1995).

       32.       In fact, the Federal Communication Commission has instructed that

sellers such as Park Power may not avoid liability by outsourcing telemarketing to

third parties:

       “[A]llowing the seller to avoid potential liability by outsourcing its
       telemarketing activities to unsupervised third parties would leave
       consumers in many cases without an effective remedy for
       telemarketing intrusions. This would particularly be so if the
       telemarketers were judgment proof, unidentifiable, or located outside
       the United States, as is often the case. Even where third-party
       telemarketers are identifiable, solvent, and amenable to judgment
       limiting liability to the telemarketer that physically places the call
       would make enforcement in many cases substantially more expensive
       and less efficient, since consumers (or law enforcement agencies)
       would be required to sue each marketer separately in order to obtain
       effective relief. As the FTC noted, because “[s]ellers may have
       thousands of ‘independent’ marketers, suing one or a few of them is
       unlikely to make a substantive difference for consumer privacy.”

May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

       33.       On May 9, 2013, the FCC released a Declaratory Ruling holding that

a corporation or other entity that contracts out its telephone marketing “may be
           Case 1:21-cv-00246-ELR Document 16 Filed 04/09/21 Page 8 of 15




   held vicariously liable under federal common law principles of agency for

   violations of either section 227(b) or section 227(c) that are committed by third-

   party telemarketers.”1

         34.    The May 2013 FCC Ruling held that, even absent evidence of a

   formal contractual relationship between the seller and the telemarketer, a seller is

   liable for telemarketing calls if the telemarketer “has apparent (if not actual)

   authority” to make the calls. 28 FCC Rcd at 6586 (¶ 34).

         35.    The May 2013 FCC Ruling further clarifies the circumstances under

   which a telemarketer has apparent authority:

         [A]pparent authority may be supported by evidence that the seller
         allows the outside sales entity access to information and systems that
         normally would be within the seller’s exclusive control, including:
         access to detailed information regarding the nature and pricing of the
         seller’s products and services or to the seller’s customer information.
         The ability by the outside sales entity to enter consumer information
         into the seller’s sales or customer systems, as well as the authority to
         use the seller’s trade name, trademark and service mark may also be
         relevant. It may also be persuasive that the seller approved, wrote or
         reviewed the outside entity’s telemarketing scripts. Finally, a seller
         would be responsible under the TCPA for the unauthorized conduct of
         a third-party telemarketer that is otherwise authorized to market on the
         seller’s behalf if the seller knew (or reasonably should have known)
         that the telemarketer was violating the TCPA on the seller’s behalf
         and the seller failed to take effective steps within its power to force
         the telemarketer to cease that conduct.

FCC Rcd at 6592 (¶ 46).


   1
         In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling
   Concerning the TCPA Rules, 28 FCC Rcd 6574, 6574 (¶ 1) (2013) (“May 2013 FCC Ruling”).
          Case 1:21-cv-00246-ELR Document 16 Filed 04/09/21 Page 9 of 15




       36.     TCF Energy Corporation was hired by Park Power to generate new

customers.

       37.     Park Power accepted the benefits of TCF Energy Corporation’s illegal

telemarketing by accepting live transfers of leads directly from TCF Energy

Corporation despite the fact that those leads were generated through illegal

telemarketing, and despite numerous complaints as to TCF’s Energy Corporation’s

conduct.

       38.     Park Power determined the parameters and qualifications for

customers that TCF Energy made telemarketing calls to.

       39.     First, Park Power restricted the geographic regions that TCF Energy

called.

       40.     Second, Park Power provided other requirements of the parameters of

customers they were seeking, such as homeownership and current supplier for

electricity.

       41.     TCF Energy Corporation transferred customer information directly to

Park Power’s verification systems. Thus, TCF Energy Corporation had the “ability

. . . to enter consumer information into the seller’s sales or customer systems,” as

discussed in the May 2013 FCC Ruling.
        Case 1:21-cv-00246-ELR Document 16 Filed 04/09/21 Page 10 of 15




       42.    Park Power controlled TCF Energy’s marketing by, inter alia,

allowing it to access its Third Party Verification system and other internal systems

in order to directly sign up customers for Park Power services.

       43.    Finally, the May 2013 FCC Ruling states that called parties may

obtain “evidence of these kinds of relationships . . . through discovery, if they are

not independently privy to such information.” Id. at 6592-593 (¶ 46). Evidence of

circumstances pointing to apparent authority on behalf of the telemarketer “should

be sufficient to place upon the seller the burden of demonstrating that a reasonable

consumer would not sensibly assume that the telemarketer was acting as the

seller’s authorized agent.” Id. at 6593 (¶ 46).

                               Class Action Statement

      44.     As authorized by Rule 23(b)(2) or (b)(3) of the Federal Rules of Civil

Procedure, Plaintiff brings this action on behalf of a class of all other persons or

entities similarly situated throughout the United States.

       45.    The class of persons Plaintiff proposes to represent is tentatively

defined as:

       National Do Not Call Registry Class: All persons in the United
       States whose (1) telephone numbers were on the National Do Not Call
       Registry for at least 31 days, (2) but who received more than one
       telemarketing calls from TCF Energy Solutions that promoted Park
       Power goods or services (3) within a 12-month period, (4) from four
       years prior the filing of the Complaint.

This is referred to as the “Class”.
       Case 1:21-cv-00246-ELR Document 16 Filed 04/09/21 Page 11 of 15




      46.   Excluded from the Class are counsel, the Defendants, and any entities

in which the Defendants have a controlling interest, the Defendants’ agents and

employees, any judge to whom this action is assigned, and any member of such

judge’s staff and immediate family.

      47.   The Class as defined above is identifiable through phone records and

phone number databases.

      48.   The potential members of the Class number at least in the thousands.

      49.   Individual joinder of these persons is impracticable.

      50.   The Plaintiff is a member of the Class.

      51.   There are questions of law and fact common to Plaintiff and to the

proposed Class, including but not limited to the following:

            (a) whether Defendants systematically made multiple telephone calls
                to members of the National Do Not Call Registry Class;

            (b) whether Defendants made calls to Plaintiff and members of the
                Classes without first obtaining prior express written consent to
                make the calls;

            (c) whether Park Power is vicariously liable for TCF Energy Solutions
                conduct;

            (d) whether Defendants’ conduct constitutes a violation of the TCPA;

            (e) whether members of the Class are entitled to treble damages based
                on the willfulness of Defendant’s conduct.


      52.   Plaintiff’s claims are typical of the claims of members of the Class.
       Case 1:21-cv-00246-ELR Document 16 Filed 04/09/21 Page 12 of 15




      53.    Plaintiff is an adequate representative of the Class because his

interests do not conflict with the interests of the Class, he will fairly and adequately

protect the interests of the Class, and he is represented by counsel skilled and

experienced in class actions, including TCPA class actions.

      54.    Common questions of law and fact predominate over questions

affecting only individual class members, and a class action is the superior method

for fair and efficient adjudication of the controversy. The only individual question

concerns identification of class members, which will be ascertainable from records

maintained by Defendants and/or their agents.

      55.    The likelihood that individual members of the class will prosecute

separate actions is remote due to the time and expense necessary to prosecute an

individual case.


                           FIRST CAUSE OF ACTION

                    Telephone Consumer Protection Act
                        (Violations of 47 U.S.C. § 227)
     (On Behalf of Plaintiff and the National Do Not Call Registry Class)

      56.    Plaintiff repeats the prior allegations of this Complaint and

incorporates them by reference herein.

      57.    The foregoing acts and omissions of Defendants and/or their affiliates,

agents, and/or other persons or entities acting on Defendants’ behalf constitute
       Case 1:21-cv-00246-ELR Document 16 Filed 04/09/21 Page 13 of 15




numerous and multiple violations of the TCPA, 47 U.S.C. § 227, by making

telemarketing calls, except for emergency purposes, to the Plaintiff and the Class

despite their numbers being on the National Do Not Call Registry.

      58.     The Defendants’ violations were negligent, willful, or knowing.

      59.     As a result of Defendants’ and/or their affiliates, agents, and/or other

persons or entities acting on Defendants’ behalf violations of the TCPA, 47 U.S.C.

§ 227, Plaintiff and members of the Class presumptively are entitled to an award of

between $500 and $1,500 in damages for each and every call made.

      60.     Plaintiff and members of the Class are also entitled to and do seek

injunctive relief prohibiting Defendants and/or their affiliates, agents, and/or other

persons or entities acting on Defendants’ behalf from making telemarketing calls to

numbers on the National Do Not Call Registry, except for emergency purposes, in

the future.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for

the following relief:

      A.      Certification of the proposed Class;

      B.      Appointment of Plaintiff as a representative of the Class;

      C.      Appointment of the undersigned counsel as counsel for the Class;
       Case 1:21-cv-00246-ELR Document 16 Filed 04/09/21 Page 14 of 15




      D.     A declaration that Defendants and/or their affiliates, agents, and/or

other related entities’ actions complained of herein violate the TCPA;

      E.     An award to Plaintiff and the Class of damages, as allowed by law;

and

      F.     Orders granting such other and further relief as the Court deems

necessary, just, and proper.

      G.     Plaintiff and members of the Class are also entitled to and do seek

injunctive relief prohibiting Defendants and/or their affiliates, agents, and/or other

persons or entities acting on Defendants’ behalf from making calls, except for

emergency purposes, to any residential number listed on the National Do Not Call

Registry in the future.




Dated: April 9, 2021
                                 PLAINTIFF, individually and
                                 on behalf of others similarly situated,

                                 By:

                                 /s/ Anthony I. Paronich
                                 Anthony I. Paronich (pro hac vice to be filed)
                                 Paronich Law, P.C.
                                 350 Lincoln Street, Suite 2400
                                 Hingham, MA 02043
                                 [o] (617) 485-0018
                                 [f] (508) 318-8100
      Case 1:21-cv-00246-ELR Document 16 Filed 04/09/21 Page 15 of 15




                               anthony@paronichlaw.com

                               Steven H. Koval
                               Georgia Bar No. 428905
                               3575 Piedmont Road
                               Building 15, Suite 120
                               Atlanta, GA 30305
                               Telephone: (404) 513-6651
                               Facsimile: (404) 549-4654
                               shkoval@aol.com




       CERTIFICATE OF COMPLIANCE WITH L.R. 5.1.C & 7.1.D

      Pursuant to L.R. 7.1.D, I certify that this document has been prepared with

14-point, Times New Roman font, approved by the Court in L.R. 5.1.C.

                                                   /s/ Anthony I. Paronich

                           CERTIFICATE OF SERVICE

      I certify that this document has been filed through the Court’s CM/ECF

system on April 9, 2021.

                                                   /s/ Anthony I. Paronich
